Exhibit 10.99

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

CITIGROUP GLOBAL MARKETS REALTY CORP

390 Greenwich Street 5th Floor

New York, NY 10013

As of June 28, 2013

 

TO:    PennyMac Corp. (“PMC” or “Purchaser”) FROM:    Citigroup Global Markets
Realty Corp. (“Citigroup” or “Seller”) RE:    Sale of Assets to PMC

 

 

This letter agreement (the “Confirmation”) will serve as the commitment by
Seller to sell and by Purchaser to purchase, on a mandatory delivery basis,
without recourse, certain first lien, fixed-rate and adjustable-rate,
conventional, residential mortgage loans (the “Mortgage Loans”) and certain
residential real property including land and improvements, together with all
buildings, fixtures and attachments thereto (the “REO Properties”, and together
with the Mortgage Loans, the “Assets”) under the terms set forth below, which
Assets will be purchased by the Seller pursuant to the Initial Purchase
Agreement (as defined herein) and as set forth on Schedule 1 attached hereto
(the “Schedule”). Purchaser will, subject to the terms of this Confirmation and
the Subsequent Purchase Agreement (as defined herein), purchase all of Seller’s
right, title and interest in the Assets. The terms and provisions of this
transaction, including the purchase price for the Assets, are described below.

 

1.   Closing Date:   The Purchaser may purchase any Asset on any date following
the date hereof, each of which dates shall be deemed a “Closing Date.” Any such
Assets purchased on any Closing Date shall be mutually agreed upon in writing by
the parties hereto. Any such Closing Date shall be agreed upon between the
parties hereto in writing, but in no event shall any Closing Date be later than
June 30, 2014 (such date, the “End Date”). 2.   Initial Transfer Date:  

May 29, 2013, as agreed upon by Citigroup and the Initial Seller under the
mortgage loan purchase agreement pursuant to which Citigroup purchased the
Mortgage Loans from the Initial Seller (the “Initial Purchase Agreement”). On
such Initial Transfer Date, the servicing of the Assets was transferred from the
Initial Seller’s servicer to Fay Servicing, LLC (the “Servicer”).

 

The “Initial Seller” shall mean the large money center bank from which Citigroup
purchased the Assets.

3.   Subsequent Transfer Date:   July 1, 2013, as agreed upon by Citigroup and
PMC. On such Subsequent Transfer Date, the servicing of the Assets shall be
transferred from the Servicer to PMC.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

 

4.   Aggregate Delivery Balance:  

$140,361,608.64, which is the amount actually purchased from the Initial Seller
on the Original Closing Date (less any amounts attributable to Mortgage Loans
that are repurchased by Initial Seller pursuant to the terms and provisions of
the Initial Purchase Agreement). Such Aggregate Delivery Balance represents the
aggregate amount of Assets set forth on the Schedule.

 

The “Original Closing Date” as used herein shall refer to the date on which
Citigroup purchased the related Asset(s) from the Initial Seller, or April 25,
2013.

5.   Due Diligence:   The Purchaser shall complete its due diligence review of
the Assets within [***] ([***]) days following the Initial Transfer Date (the
“Due Diligence Period”). Purchaser will be responsible for the costs of its due
diligence. In the event that Purchaser’s due diligence reveals a material
variance in the quality of the Assets from the Purchaser’s underwriting, legal
or compliance standards, the Purchaser shall have the option to either (a)
purchase the entirety of the Assets or (b) withdraw from the terms of this
Confirmation and shall not have the right or the obligation to purchase any
Assets hereunder. In no event shall Purchaser have the right to remove from sale
any individual Asset hereunder. 6.   Purchase Price Percentage:  

For each Asset, the Base Purchase Price Percentage plus a percentage equal to
(i) in the event the related Closing Date shall occur within [***] ([***]) days
from the date hereof, [***]%, (ii) in the event the related Closing Date shall
occur within a period of [***] ([***]) days from the date hereof to the End
Date, [***]%.

 

For purposes of this Confirmation, the “Base Purchase Price Percentage” shall
mean, with respect to each Asset, the purchase price percentage set forth on
Schedule 1.

7.   Purchase Price:   The purchase price for each Asset purchased on any
related Closing Date (the “Purchase Price”) shall be equal to (a) (i) the unpaid
principal balance of such Asset as of the Cut-off Date as defined in the Initial
Purchase Agreement (the “Original Cut-off Date”), multiplied by (ii) the related
Purchase Price Percentage less (b) any Proceeds received following the Original
Cut-off Date. In connection with the payment of the Purchase Price, Purchaser
shall pay any and all Reimbursement Amounts to Seller. If the amount in clause
(b) above exceeds the amount in clause (a) above (net of any related
Reimbursement Amounts), Seller shall remit such excess amount to Purchaser.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

 

   

The Purchase Price for any Assets or the excess amount after application of the
Purchase Price shall be paid to Seller or Purchaser, as applicable, in
immediately available funds by wire transfer on the related Closing Date.

 

For purposes of this Confirmation, “Proceeds” shall mean any principal and
interest payments actually received by any person or entity on any Assets.

8.   Reimbursement Amounts  

With respect to each Asset, the sum of (a) any and all out-of-pocket costs and
expenses incurred by Citigroup with respect to such Asset arising out of or
relating to this Confirmation, the Interim Servicing Agreement, the Initial
Purchase Agreement and the Servicing Agreements, including, but not limited to,
servicing, corporate and escrow advances, servicing reimbursement made by
Citigroup, any servicing fees paid by Citigroup, any costs and expenses incurred
by Citigroup in connection with its due diligence review of the Assets
(allocated based upon the number of Assets) and any other amounts paid to
Initial Seller under the Initial Purchase Agreement or the Interim Servicing
Agreement (other than the Original Purchase Price for the Assets) or to the
Servicer or PMC, as applicable, under the Servicing Agreements that did not
arise from [***] thereunder and (b) Citigroup’s Cost of Carry for such Asset.

 

For purposes of this Confirmation, the “Original Purchase Price” shall have the
meaning ascribed to the term “Purchase Price” in the Initial Purchase Agreement.

 

For purposes of this Confirmation, the “Interim Servicing Agreement” shall have
the meaning ascribed thereto in the Initial Purchase Agreement.

9.   Cost of Carry:  

An amount equal to the “cost of carry” imputed to Citigroup in connection with
any Asset purchased under the Initial Purchase Agreement and held by Seller
equal to the product of (x) the sum of (a) the Original Purchase Price for such
Asset as reduced monthly by remittances of principal on the Asset received by
Citigroup and (b) any and all Reimbursement Amounts incurred by Citigroup (other
than the Cost of Carry) with respect to such Asset and (y) LIBOR plus [***]
([***]) basis points per annum.

 

For the purposes hereunder, “LIBOR” shall mean the rate determined daily by
Citigroup on the basis of the offered rate for one-month U.S. dollar deposits,
as such rate appears on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London
time) on such date (rounded up to the nearest whole multiple of



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

 

    1/16%); provided that if such rate does not appear on Reuters Screen LIBOR01
Page, the rate for such date will be the rate determined by reference to such
other comparable publicly available service publishing such rates as may be
selected by the Citigroup in its sole discretion and communicated to PMC. 10.  
Liquidated Assets:  

With respect to any Liquidated Asset, in the month following the liquidation
date of such Asset, following any required reconciliation that shall be
performed on such Asset by the parties, the Purchaser shall remit to Citigroup
an amount equal to (a) the product of (i) the Liquidation Percentage and (ii)
the unpaid principal balance of such Asset as of the Original Cut-off Date,
minus (b) the difference between (i) the total amount of liquidation proceeds
received on such Asset and (ii) the sum of (1) the Original Purchase Price for
such Asset, plus (2) any and all Reimbursement Amounts for such Asset, minus (3)
any Proceeds on such Asset received following the Original Closing Date;
provided, however, if the amount in clause (b) above exceeds the amount in
clause (a) above, Citigroup shall remit such excess amount to Purchaser.

 

For the purposes of this Confirmation, “Liquidated Asset” shall mean an Asset
for which all amounts expected to be recovered (exclusive of the possibility of
recovery from deficiency judgments or default judgment) have been recovered by
the servicer, whether by way of disposition of an REO Property, refinance, offer
and compromise, charge-off or other means of liquidation.

11.   Liquidation Percentage:   The positive difference between (i) the [***]
calculated as of the liquidation date as if such Liquidated Asset was [***] on
such liquidation date and (ii) the [***] in respect of such Asset. 12.  
Subsequent Purchase Agreement:   That certain Master Mortgage Loan Purchase
Agreement, dated as of June 28, 2013, by and between the Seller and the
Purchaser. 13.   Servicing Agreements:   (1) That certain Flow Servicing
Agreement, dated as of August 4, 2011 (the “PMC Servicing Agreement”), by and
between Citigroup and PMC and (2) that certain Flow Servicing Agreement, dated
as of August 22, 2011 (the “Fay Servicing Agreement”), by and between Citigroup
and the Servicer. 14.   Further Assurances:   Purchaser and Seller further agree
that upon reasonable request they shall do such other and further acts and
deeds, and shall execute, acknowledge and deliver and record such other
documents and instruments as may be reasonably necessary from time to time to
evidence, confirm or carry out the intent and purposes of this Confirmation.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

 

15.   Expenses:   Notwithstanding anything to the contrary contained herein,
each party will bear its own costs, fees and expenses (including the costs, fees
and expenses of its attorneys). Purchaser will bear the cost of the delivery of
the collateral files to the custodian; the costs of preparing and recording the
assignments from Seller to Purchaser (including intervening assignments
necessary to perfect title to Purchaser) and endorsing notes to Purchaser, as
required; the costs of notifying the mortgagors, hazard, flood and mortgage
insurance companies, and others, as necessary, and the costs of shipping all
Asset records to Purchaser. 16.   Entire Agreement:   This Confirmation sets
forth the entire understanding of the parties relating to the subject matter
hereof to date and supersedes and cancels any prior communications,
understandings and agreements between the parties. This Confirmation may not be
amended or modified except by the parties in writing. This Confirmation may be
simultaneously executed in several counterparts, each of which shall be deemed
to be an original, and all such counterparts shall together constitute but one
and the same agreement. 17.   Liquidated Damages:  

If for any reason Purchaser fails to purchase any Asset by the End Date, in
addition to any other amounts owed under this Confirmation, Purchaser shall, as
liquidated damages for such failure, remit to Seller an amount equal to (a) the
product of (i) the Spread Percentage and (ii) the unpaid principal balance of
such Asset as of the Original Cut-off Date, minus (b) the difference between (i)
the fair market value of the Assets (as determined pursuant to a third party
indicative bid obtained by Citigroup within a reasonable period of time
following the related Break-up Date) or, with respect to any Liquidated Asset,
the total amount of liquidation proceeds received on such Asset and (ii) the sum
of (1) the Original Purchase Price for such Asset, (2) any and all Reimbursement
Amounts for such Asset, minus (3) any Proceeds on such Asset received following
the Original Closing Date; provided, however, if the amount in clause (b) above
exceeds the amount in clause (a) above, Seller shall remit such excess amount to
Purchaser.

 

Purchaser shall promptly provide Citigroup with any information on the Assets
that it requires in connection with Citigroup’s obtaining the related third
party indicative bid.

 

For purposes of this Confirmation, the “Break-up Date” shall mean the earlier to
occur of (i) the date on which [***] in [***] of its [***] or [***] to [***] an
[***] as [***] under this Confirmation and (ii) the [***].



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

 

18.   Spread Percentage:   The positive difference between (i) the [***]
calculated as of the Break-up Date as if such Asset was [***] on the Break-up
Date and (ii) the [***] in respect of such Asset. 19.   Disposition of Assets:  
Purchaser acknowledges and agrees that Seller shall, in its sole discretion, be
permitted to sell or dispose of any Asset (or otherwise obtain a third party
indicative bid for the Assets within a reasonable period of time following any
Break-up Date) at any price and at any time that it, in its sole discretion,
deems reasonable and Purchaser waives any right to object to or contest the
price obtained by Seller in the sale, disposition and/or third party indicative
bid of any Asset. 20.   Severability:   If any provision hereof is found by a
court of competent jurisdiction to be prohibited or unenforceable, such
provision shall be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or enforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof. 21.   Governing Law:
  The parties agree that this Confirmation shall be construed in accordance with
and governed by the laws of the State of New York, excluding its rules of
conflicts of laws but including the New York General Obligations Law Sections
5-1401 and 5-1402. The parties consent to the exclusive jurisdiction of the
following courts in connection with any dispute between the Parties arising from
or in connection with this Confirmation (i) United States District Court for the
Southern District of New York; and (ii) Supreme Court, New York County, New
York. Purchaser hereby irrevocably waives any objection to venue of any action
between the parties in the courts described herein, whether pursuant to the
doctrine of forum non conveniens or otherwise. In the event Seller commences
legal proceedings against Purchaser in any of the courts set forth above,
Purchaser waives any objection to the selection of that court and shall not seek
to change venue to any other court. 22.   Arm’s Length Transaction:   Each party
acknowledges that it has participated in the negotiation of this Confirmation,
and agrees that no provision of this Confirmation shall be construed against or
interpreted to the disadvantage of any party by any court or other governmental
or judicial authority by reason of such party having or being deemed to have
structured, dictated or drafted such provision. All of the terms of this
Confirmation were negotiated at arm’s length, and were prepared and executed
without fraud, duress, undue influence or coercion of any kind exerted by either
party upon the other. The execution and delivery of this Confirmation is the
free and voluntary act of Seller and Purchaser.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

 

23.   Confidentiality:   Each party agrees for itself and its respective
directors, officers, employees, agents, representatives, subsidiaries and
affiliates, to keep the terms of this Confirmation confidential and to not
disclose any such terms to anyone except: (a) in connection with the enforcement
of this Confirmation, (b) to the parties’ respective attorneys, accountants
and/or regulators who have specific need for the information; or (c) in response
to or to otherwise comply with appropriate legal process, law, regulation or
governmental agency request. 24.   Miscellaneous:   The rights granted hereunder
shall be cumulative with the rights provided under the Subsequent Purchase
Agreement and shall inure to the benefit of Seller and its successors and
assigns. For the purpose of facilitating the execution of this Confirmation, and
for other purposes, this Confirmation may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument. The parties
intend that faxed signatures and electronically imaged signatures such as .pdf
files shall constitute original signatures and are binding on all parties. The
original documents shall be promptly delivered, if requested.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

 

Please acknowledge your acceptance and agreement to the foregoing by signing and
returning this Confirmation via email and overnight courier to Thomas Rollauer
(email: thomas.rollauer@citi.com) at Citigroup Global Markets Realty Corp., 390
Greenwich Street, 5th Floor, New York, NY 10013. Thank-you.

 

Very Truly Yours, CITIGROUP GLOBAL MARKETS REALTY CORP. BY:  

/s/ Thomas F. Rollauer, Jr.

NAME:  

Thomas F. Rollauer, Jr.

TITLE:  

Authorized Agent

 

CONFIRMED AND AGREED TO: PENNYMAC CORP. BY:  

/s/ David M. Walker

NAME:  

David M. Walker

TITLE:  

Chief Credit Officer

Confirmation (June 2013)



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH [***]

 

Schedule 1

Assets

[***]